Citation Nr: 1224725	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-13 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable evaluation for fractured nose with deviated nasal septum, also claimed as head and face laceration and injury.  

3.  Entitlement to a compensable evaluation for scar of the right upper lip due to laceration, also claimed as face laceration or injury.  

4.  Entitlement to service connection for cramps of the arms and legs.  

5.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to August 1975 and from December 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to a compensable evaluation for fractured nose with deviated nasal septum, also claimed as head and face laceration and injury, are 
addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to May 2009, the scar on the inside of the Veteran's upper lip was painful, was not unstable, affected an area less than 39 square centimeters (sq. cm.), was one cm. long, was one cm. wide at its widest part, was not visible on his face, neck, or head, did not have surface contour elevated or depressed on palpation, was not adherent to underlying tissue, did not result in visible or palpable tissue loss or gross distortion or asymmetry of any feature, did not result in any associated disabling effects other than pain, and did not result in any limitation of function.  

2.  From May 2009 forward, the scar on the inside of the Veteran's upper lip was painful, was not unstable, was not discernable upon examination, did not result in visible or palpable tissue loss or gross distortion or asymmetry of any feature, did not result in any associated disabling effects other than pain, and did not result in any limitation of function.  

3.  On February 9, 2011, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement indicating his desire to withdraw his appeal for service connection for cramps of the arms and legs and for diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The criteria have been met for a 10 percent disability rating, but no higher, for the scar of the Veteran's upper lip for all periods of time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002) 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.118 Diagnostic Codes 7800, 7801, 7802, 7804, 7805 (2008 & 2010), Diagnostic Code 7803 (2008).  

2.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to service connection for cramps of the arms and legs have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010). 

3.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn issues

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204  (2010).  When a Veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d)  (West 2002); 38 C.F.R. §§ 20.101 , 20.202 (2010). 

At the February 2011 hearing, the Veteran submitted a written statement in which he indicated that he wished to withdraw from his appeal the issues of entitlement to service connection for cramps of the arms and legs and for diabetes mellitus.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and the appeal as to these issues is dismissed.


Increased rating - scar

Service connection was established for a scar of the Veteran's right upper lip in the rating decision on appeal; the RO assigned a zero percent (noncompensable) disability rating and the Veteran appealed that assignment.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time based on the facts found;  a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

During the course of the Veteran's appeal the schedular rating criteria for scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54708-01 (September 23, 2008).  Although the 2008 revision specifies that it applies to claims received after October 23, 2008 and allows for a claimant to ask for review of a scar disability under the new regulations without asserting that disability has increased, the Board does not interpret this language as limiting to the earlier criteria its review of an issue appealed from a pre-October 23, 2008 rating decision.  Accordingly, the Board will consider applicable provisions of both the unrevised and revised provisions, although if an award is warranted under the revised provisions the award could only be effective as of the date of the revision.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003 See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  This scope of review is potentially more favorable to the Veteran than limiting review to the unrevised regulation.  

Both prior to and after October 23, 2008 scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, are assigned an 80 percent rating;  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008 & 2010); scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement are assigned a 50 percent rating; scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement are assigned a 30 percent rating; and scars of the head, face, or neck with one characteristic of disfigurement are assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008 & 2010).  

Prior to October 23, 2008 there were three notes under Diagnostic Code 7800; those three notes remained the same after the revision but two additional notes were added.  

Note (1) lists the 8 characteristics of disfigurement as follows:  (1) scar 5 or more inches (13 or more cm.) in length, (2) scar at least one-quarter inch (0.6 cm.) wide at its widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue, (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  

Note (2) addresses ratings for scars of the auricle and cases where there is anatomical loss of one or both eyes, conditions not present in the instant case.  Id.  

Note (3) indicates that VA is to take into consideration untouched color photographs when evaluating scars of the head, face, or neck.  Id.   

Note (4) directs the rater to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).  

Note (5) explains that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id.  

Prior to October 23, 2008 superficial, unstable scars were assigned a 10 percent rating under Diagnostic Code 7803.  38 C.F.R. § 4.118 (2008)  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar and Note (2) defined a superficial scar as one not associated with underlying soft tissue damage.  Id.  

Prior to October 23, 2008, superficial scars painful on examination were assigned a 10 percent rating under Diagnostic Code 7804.  Id.  Note (1) repeated the definition of a superficial scar and Note(2) addressed conditions not at issue in the instant case - scars on the tip of the finger or toe.  Id.  

Effective October 23, 2008, Diagnostic Code 7803 was eliminated and Diagnostic Code 7804 was changed to encompass ratings for unstable or painful scars and to provide for different ratings depending on the number of such scars.  In the case currently before the Board there is only one scar at issue so the only criteria that matter is that applicable to one or two scars that are unstable or painful, assigned a 10 percent rating.  Note (1) repeats the definition of an unstable scar.  38 C.F.R. § 4.118 (2010).  Note (2) provides that if one or more scars are both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.  Note (3) clarifies that scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  

Prior to October 23, 2008, scars of other than the head, face, or neck, that were deep or that caused limited motion could be assigned a compensable rating only if involving an area or areas of at least 39 sq. cm.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Prior to October 23, 2008, scars of other than the head, face, or neck, that were superficial and did not cause limited motion could be assigned a compensable rating only if involving an area or areas of at least 929 sq. cm.  Id.  Effective October 23, 2008 scars not of the head, face, or neck, that were deep and nonlinear could be assigned a compensable rating only if involving an area or areas of at least 39 sq. cm.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  Effective October 23, 2008 scars not of the head face or neck that are superficial and nonlinear could be assigned a compensable rating only if involving an area or areas of at least 929 sq. cm.  Id.  

Prior to October 23, 2008 Diagnostic Code 7805 directed the rater to rate other scars on limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).  Effective October 23, 2008, language was added to clarify that the rater is to evaluate under an appropriate diagnostic code other scars and any disabling effects of scars not considered in a rating provided under Diagnostic Codes 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118 (2010).  

In April 2005 the Veteran underwent a VA examination of his scar.  The examiner noted that his scar of the right side of his upper lip arose from a laceration from an assault during service, the laceration was treated during service, and the scar healed well without infection.  Current symptoms reported by the Veteran were that he occasionally bites the scar, identified as on the inside of his right upper lip, either while eating or talking.  

Physical examination revealed a one cm. by one cm. scar located under the right side of the Veteran's upper lip.  There was no pain on examination, no adherence to underlying tissue, the scar was found to be irregular but not atrophic, shiny, or scaly.  It was not unstable, there was no elevation or depression of the scar, it was not deep, and there was no inflammation, edema, or keloid formation.  The color of the scar was similar to the surrounding skin of the mucosa.  As to whether there was distortion or asymmetry of any facial feature, the examiner stated that the face was not involved.  There was no induration or inflexibility in the skin of the scar and there was no limitation of motion or limitation of function due to the scar.  The examiner stated that there was no disfigurement of the head face or neck due to the scar, and thus did not submit color photographs.  

The examiner stated that there were no residual abnormalities except for occasionally biting the scar tissue approximately once per month in the process of eating.  

In May 2009, he again underwent a relevant C&P examination.  The examiner indicated review of the Veterans claims file and medical records.  A history included that the Veteran reported feeling a scar on the inside of the buccal mucosa of the mouth, with no scar visible in the mucosa or on the skin.  Physical examination found no scars or extra tissue palpable in the buccal mucosa or outside skin or lips.  As the examiner could locate no scar, all relevant descriptions of the scar were negative.  

Although there are VA treatment records and service treatment records associated with the claims file, none of the records provide evidence relevant to rating disability due to the scar.  

During the hearing before the undersigned, the Veteran testified that he often inadvertently bites the scar of his right upper lip when chewing, resulting in tenderness of the scar.  February 2011 hearing transcript at 10 and 12.  This testimony, which is consistent with his earlier reports, is evidence tending to show that he continues to experience a painful scar.  

After weighing this evidence, the Board concludes that the Veteran has one service connected scar of the inside of his right upper lip that approximates the criteria for a 10 percent rating due to pain under Diagnostic Code 7804.  

The evidence described above shows that the Veteran's scar does not approximate the criteria for a compensable rating under Diagnostic Codes 7800, 7803, or 7805.  He has one scar.  A strict analysis shows that the characteristics of the scar have never met 7 of the 8 characteristics of disfigurement.  The scar was measured as 1 cm. wide during the April 2005 examination, wider than the 0.6 cm. specified as one of the 8 characteristics of disfigurement.  However, the April 2005 examination report identified the location of the scar as under the right upper lip, or alternatively, inside the lip, and further as not involving the Veteran's face, and the May 2009 examination report noted the Veteran's report of feeling a scar on the inside of his mouth.  The 8 characteristics are listed as for disfigurement of the head, face, or neck.  Given the location of the scar on the inside of his upper lip, it does not follow that he his scar was of the head, face, or neck, for the purposes of Diagnostic Code 7800.  Rather, it is on the inside of his mouth and not outwardly visible.  This is consistent with the finding in the April 2005 examination report that there was no disfigurement of the Veteran's face.  For these reasons, the Board finds that a 10 percent rating is not warranted under Diagnostic Code 7800.  

Given that the Board finds the scar to not be of the head, face, or neck, for the purposes of applying Diagnostic Code 7800, the Board has included the criteria found in Diagnostic Codes 7801 and 7802.  The scar of the inside of the upper lip however has never involved an area large enough to approximate the criteria for a rating under those criteria.  

The only residual abnormality is that the Veteran has pain from inadvertently biting the scar.  That he bites the scar occasionally, or often, the Board finds is not a limitation of function of the affected part.  He can chew and otherwise use his lips.  A rating under Diagnostic Code 7805 is, therefore, not warranted.  His scar does, however, result in pain.  Although the scar was not painful on examination, the examination was not conducted at a time following biting the scar.  His report of pain on biting of the scar approximates the criterion for a 10 percent rating for a painful scar under Diagnostic Code 7804.  

After review of all medical and lay evidence, the Board concludes that referral for extraschedular consideration is not warranted in this case.  The only symptomatology is pain upon biting the scar, a symptom contemplated by the rating criteria for painful scars.  The level of disability suffered is contemplated by that schedular criteria.  The circumstances he has described, specifically, pain resulting from biting the scar, are such that the level of disability cannot be said to exceed that contemplated by the 10 percent rating.  Hence, the Board declines to remand this issue for referral for extraschedular consideration.  

In summary, a 10 percent rating, but no higher, is warranted for the Veteran's painful scar of the lip, for the entire period encompassed by his appeal.  His appeal is therefore granted to this extent.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the RO provided substantially content compliant VCAA notice by way of letters sent to the Veteran in April and May 2004, March 2005, and July 2008.  Only the July 2008 letter provided notice with regard to assignment of disability ratings.  None of the letters provided notice with regard to assignment of effective dates.  

Since the July 2008 letter, the Veteran has had a meaningful opportunity to participate in the development of his claim the RO has readjudicated the claim in a supplemental statement of the case issued in July 2009, after the notice was provided, thus curing the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

There is no VCAA notice letter informing the Veteran as to the element of assignment of an effective date.  In the instant decision, the Board grants a 10 percent disability rating for the entire period encompassed by his claim and appeal.  It is left to the RO, however, to perform the non-ministerial act of assigning the date that the rating is effective.  If the Veteran should disagree with that date he will have an opportunity to appeal the assignment.  He has therefore lost no procedural or substantive benefit by the lack of notice as to assignment of an effective date.  Based on these facts, the Board finds that the Veteran has not been prejudiced by the lack of notice regarding effective dates and a remand to correct that defect is not essential for a proper appellate decision.  See 38 C.F.R. § 19.9 (2010); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining the rule of prejudicial error in claims for VA benefits).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records.  Adequate examinations of the Veteran's scar were conducted in April 2005 and May 2009.  The purpose of the September 2010 remand was to provide an opportunity for the Veteran to testify before a member of the Board and there has been compliance with that that remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal as to entitlement to service connection for cramps of the arms and legs is dismissed.  

The appeal as to entitlement to service connection for diabetes mellitus is dismissed.  

A 10 percent evaluation is granted for painful scar of the Veteran's upper lip for all periods of time on appeal, subject to the laws and regulations governing the payment of monetary benefits.  

REMAND

The Veteran has testified that he started seeing Dr. "M." in 2008 and that this physician has recommended surgical treatment of his nose.  February 2011 hearing transcript at 9 - 10.  It is unclear whether this is a VA physician or a private physician.  On remand, VA must send the Veteran a letter asking him to identify the physician and offer him assistance in obtaining relevant evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

VA's duty to assist a claimant in substantiating a claim includes providing a medical examination and obtaining an expert opinion if certain factors are met.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Once VA provides a medical examination when developing a claim it must provide an adequate one or, at minimum, notify the claimant that one cannot or will not be provided.  Barr v. Nicholson, 21 Vet. App. 307, 311 (2007).  

VA has afforded the Veteran examinations with regard to the disability of his nose.  The April 2005 examination included findings that there was 80 percent occlusion of the left nostril and no obstruction of the right nostril.  The May 2009 examination provided a finding that there was no obstruction.  During the hearing before the undersigned the Veteran provided testimony of a worsening of his disability, stating that he suffered complete blockage on the left and has no sense of smell.  February 2011 transcript at 11 - 12.  

Based on the above, VA must afford the Veteran another examination of his nose that takes into consideration results of physical examination and review of any outstanding records, such as from Dr. M., that are obtained.  38 C.F.R. § 4.1.  

VA afforded the Veteran an examination with regard to his claim for service connection for PTSD in April 2005.  That examination is inadequate for rating purposes.  The examiner diagnosed major depressive disorder but the extent of his opinion as to whether this disease had onset during or was caused by the Veteran's active service is the statement "[d]epression appears to be independently responsible for much of his current psychosocial adjustment problems and quality of life and not due to military service."  The Veteran's claim encompasses service connection not only for disability due to PTSD but also for disability due to his major depressive disorder, or any psychiatric disease that may be reasonably encompassed by his description of the claim, his reported symptoms, and the information of record.  See Clemons v. Shinseki, 13 Vet. App. 1, 5 (2009).  The opinion is at best only a conclusion regarding whether his major depressive disorder had onset or was caused by his active service.  The lack of a rationale in this regard renders the examination inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran has testified that he suffered a personal assault resulting in the laceration of his lip and injuries to his nose during service and service treatment records from July 1975 document these injuries.  On remand, the examination must take into consideration this corroborated event in determining whether any psychiatric disease from which the Veteran has suffered since he filed his claim had onset during or was caused by his active service.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran asking him to identify all treatment by VA and private providers for his nose and for psychiatric disease or symptoms.  In particular, ask him to identify the physician who he testified recommended surgical treatment of his nose, a Dr. "M" (the AMC/RO should review the February 2011 transcript at page 9 and use the phonetic description of Dr. "M."'s last name in the letter to the Veteran).  Ask the Veteran to submit completed authorizations to release information to VA so that VA can assist him in obtaining relevant evidence from private providers.  Assist the Veteran in obtaining private treatment records and obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file.  

2.  Only after completing the above development and reasonably ensuring that all identified obtainable relevant records are associated with the claims file, schedule the Veteran for a VA psychiatric examination.  

The examiner is asked to review the Veteran's claims file and is directed to accept as fact that the Veteran suffered a personal assault during service resulting in injury to his lip and nose.  The examiner is asked to identify any psychiatric diagnoses supported by the evidence for this Veteran.  The examiner is asked to provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's major depressive disorder or any other diagnosed psychiatric disorder, had onset during his active service or is etiologically related to his active service, including the credible account of an in-service personal assault.  The examiner is asked to explain why he or she opines a particular way.  

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Only after completing the development listed above at "1." and reasonably ensuring that all identified obtainable relevant records are associated with the claims file, ensure that the Veteran is scheduled for a VA examination to address the severity of disability of his nose.  The examination must include review of the claims file and the examiner is asked to comment on any relevant VA or private treatment records in his or her report.  

4.  After ensuring that the requested development is completed and the examinations are adequate, readjudicate the issues on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


